United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1751
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Som Boun Cam,                            *   [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: December 17, 2003

                                   Filed: February 2, 2004
                                    ___________

Before WOLLMAN, LAY, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       Som Boun Cam appeals the sentence imposed pursuant to 18 U.S.C. § 3583(e),
for violations of his supervised release conditions, arguing that it is excessive and
reflects an abuse of discretion. The district court1 imposed a 24-month term of
imprisonment and a 36-month term of supervised release in light of Cam’s two Grade
C violations for failing 13 drug tests within 10 months and failing to appear for other
drug tests.

      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
       Although the sentence is greater than the recommended range in the sentencing
guidelines, U.S. Sentencing Guidelines Manual § 7B1.4 (2003), the guidelines are
only advisory policy statements in the area of supervised release. Id. § 7A1. The
district court may in its discretion, limited only by statute, impose a sentence outside
the range. See 18 U.S.C. § 3583(e)(3); United States v. Holmes, 283 F.3d 966, 968
(8th Cir. 2002); United States v. Shaw, 180 F.3d 920, 922 (8th Cir. 1999) (per
curiam). Upon review for abuse of discretion, Holmes, 283 F.3d at 968, we conclude
that the district court considered the appropriate factors in determining the sentence,
see 18 U.S.C. § 3553(a); United States v. Touche, 323 F.3d 1105, 1107 (8th Cir.
2003), and that the sentence it imposed was reasonable in light of Cam’s mental
health history and the special needs regarding the treatment of his drug abuse.

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-